DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because a reference number for the “rim of the heat dissipating plate” and the “outer periphery of the soldering region” of claim 1 are not provided.  Providing a reference number for the “rim of the heat dissipating plate” and the “outer periphery of the soldering region” would make ascertaining the “recessed channel” of claim 1 easier.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 3 is objected to because of the following informalities:  
Ln.1: the clause “wherein the heat dissipating plate has” should be amended to recite “wherein the soldering region of the heat dissipating base plate comprises” in order to make it clear that the “plurality of soldering regions” of claim 2 are referring back to the “soldering region” of claim 1, as depicted in figures 3 and 6 of Applicant’s figures.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20190230817) in view of Mori (US 20180102303).
Regarding claim 1, Han discloses (Figs.1-4 and 8):
A connector assembly, comprising: a receptacle connector ([0034]: the "electrical connector" in the cavity of the receptacle cage); a shielding shell (114) covering the receptacle connector ([0034]); and a heat sink (130) assembled to the shielding shell (114), the heat sink (130) comprising a heat dissipating base plate (144) and a heat dissipating fin (142) soldered ([0039] and [0042]) on the heat dissipating base plate (144), the heat dissipating base plate (144) having a soldering region on which solder is provided (Soldering Region on which Solder is Provided: [0039] and [0042]- the troughs/slots that receive the heat dissipating fin defines the soldering region which is filled up with solder), the solder being provided within the soldering region in a manner that a whole face of the soldering region is covered by the solder (Solder covering a Whole Face of Soldering Region: [0039] and [0042]- each of the slots/troughs that define the soldering region will have a whole surface that is covered with solder in order to securely connect the heat dissipation fin to the heat dissipating base plate).
However, Han does not disclose:
A recessed channel provided between a rim of the heat dissipating base plate and an outer periphery of the soldering region
Mori however teaches (Figs.3A-B):
A recessed channel (15c) provided between a rim (See Figure Below) of the plate (11) and an outer periphery (See Figure Below) of the soldering region (15a).

    PNG
    media_image1.png
    695
    826
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Mori to modify the device of Han such that the heat sink has a recessed channel that is provided between a rim of the heat dissipating plate and outer periphery of the soldering region, as claimed, in order to provide a means of preventing solder from overflowing from the soldering region as taught by Mori ([0008], [0016], [0057], and [0096]), and thus better prevent solder from spilling out of the connector assembly and keeping as much solder as possible within the soldering region.
Examiner’s Note: Although the Mori reference is not within the same field of endeavor as the Han reference, the Mori reference still qualifies as analogous art because the reference is drawn to a using a recessed channel with respect to a soldering region in order to prevent solder from overflowing, which is reasonably pertinent to the problem and solution as Applicant’s invention.  In other words, because the Mori reference is directed to the same problem as Applicant’s invention, the Mori reference still qualifies as prior art and can be combined with the Han reference. See MPEP 2141.01(a).
Regarding claim 2, Han further discloses:
Wherein the heat dissipating fin (142) is formed by arranging and assembling a plurality of heat dissipating sheets (See Figs.4 and 8: each of the fins 142 are heat dissipating sheets) which are each in sheet form (See Figs.4 and 8), each heat dissipating sheet has an edgewise bend (242) (See Fig.8 and [0071]) which is soldered on the soldering region of the heat dissipating base plate (144) (Figs.3 and 8, [0039], [0042], and [0071]: the edgewise bend 242 of each fin 142 fits into each slot/trough that defines the soldering region and is attached to the heat dissipating base plate 144 via solder).
Regarding claim 3, Han further discloses:
Wherein the heat dissipating base plate (144) has a plurality of soldering regions which are spaced apart from each other ([0039] and [0042]- the troughs/slots that receive the heat dissipating fin and solder define the soldering region, which means the soldering region is defined by a plurality of spaced apart soldering regions).
However, Han does not disclose:
The recessed channel is a recessed channel which extends continuously along the rim of the heat dissipating base plate and surrounds the plurality of soldering regions.
Mori however further teaches:
See next page→
The recessed channel (15c) is a recessed channel (See Fig.3B) which extends continuously along (Fig.3A) the rim (See Figure of Claim 1) of the plate (11) and surrounds (See Fig.3A) the soldering region (15a).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Mori to further modify the device of modified Han such that the recessed channel is a recessed channel that extends continuously along the rim of the heat dissipating base plate and surrounds the plurality of soldering regions, as claimed, in order to achieve the improved overflow prevention capabilities as discussed in claim 1 above.

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.
Claims 5-7 are objected as being dependent upon an allowable dependent claim that is dependent upon a rejected base claim.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 3-4, and at least in part, because claim 4 recites the limitations: “wherein the heat sink further comprises a clip which is limited between the heat dissipating base plate and the heat dissipating fin which have been engaged with each other”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 3-4, are believed to render the combined subject matter of claims 1 and 3-4, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above.
Although there are prior art references that teach a heat sink being attached to a transceiver cage, none of the prior art references teach or suggest placing an elastic/spring clip between a heat dissipating base of a heat sink and heat dissipating fins of a heat sink as claimed in claim 1.  Furthermore, absent impermissible hindsight and without undo experimentation, there does not appear to be any clear reason to modify the Han reference such that the spring clip (132) of the Han reference is placed between the heat dissipating base plate (144) and the heat dissipating fins (142).
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10886661: teaches a transceiver cage that has a heatsink in which the fins are soldered to the base of the heatsink.
US 10446960, US 20180368283, US 20140160679, and US 20060291171: teaches a transceiver cage with a spring clip that holds a heatsink to the cage.
US 20090194869: teaches a heat sink with a groove that prevents solder overflow from a soldering region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835